Exhibit 10.4

 

RLI CORP. EXECUTIVES

 

DEFERRED COMPENSATION PLAN

 

Restated as of January 1, 2009

Amended as of May 4, 2017



 

 

--------------------------------------------------------------------------------

 



RLI CORP. EXECUTIVES

DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

Page

Article 1

INTRODUCTION


1

 

1.1.

Establishment


1

 

1.2.

Purpose


1

 

1.3

Definitions


1

 

 

1.3.1.

Account


1

 

 

1.3.2.

Affiliate


1

 

 

1.3.3.

Base Salary


1

 

 

1.3.4.

Beneficiary


1

 

 

1.3.5.

Board


1

 

 

1.3.6.

Chief Executive Officer


1

 

 

1.3.7.

Code


1

 

 

1.3.8.

Committee


1

 

 

1.3.9.

Deferral Eligible Amounts


1

 

 

1.3.10.

Employee


2

 

 

1.3.11.

ERISA


2

 

 

1.3.12.

Incentive Compensation


2

 

 

1.3.13.

Participant


2

 

 

1.3.14.

Performance-Based Compensation


2

 

1.3.15.

Plan


2

 

 

1.3.16.

Prior Agreement


2

 

 

1.3.17.

RLI


2

 

1.3.18.

RLI Stock


2

 

 

1.3.19.

Specified Employee


2

 

 

1.3.20.

Successor Corporation


2

 

 

1.3.21.

Termination of Employment


2

 

 

1.3.22.

Vested


3

 

 

1.3.23.

Year


3

 

1.4.

“Top-Hat” Plan


3

Article 2

PARTICIPATION


3

 

2.1.

Eligibility and Selection


3

 

2.2.

Notification


3

 

2.3.

Enrollment


3

 

2.4.

Elective Deferrals


4

 

 

2.4.1.

Elections


4

 

 

2.4.2.

Elections Relate to Services Performed After the Election and Are Irrevocable


4

 

 

2.4.3.

Limits


4

Article 3

ACCOUNTS


4

 

3.1.

Accounts


4

 

3.2.

Credits to Accounts


5

 

 

3.2.1.

Elective Deferrals


5

 

 

3.2.2.

Dividends and Other Adjustments


5

 

3.3.

Changes to Accounts


5

Article 4

BENEFITS


5

 

4.1.

Vesting


5

 

4.2.

Payment of Plan Benefits on Termination of Employment – General Rule


5

 

4.3.

Changing Payment Elections


5

 

 

4.3.1.

General Rule


5

 

 

4.3.2.

Election upon Initial Plan Enrollment


5

 

 

4.3.3.

Subsequent Election


5

 

4.4.

Special Rules


6

 

 

4.4.1.

Specified Employee Exception


6

 

 

4.4.2.

Cash-Out of Small Amounts


6

 

4.5.

Medium of Payments


6

 

4.6.

Delay in Distributions


6

 

4.7.

Acceleration of Distributions


6

 

i

 

--------------------------------------------------------------------------------

 



 

4.8.

When a Payment is Deemed to be Made


7

Article 5

DEATH BENEFITS


7

 

5.1.

Death Benefits


7

 

 

5.1.1.

Benefits When Participant Dies Before Commencement of Payments


7

 

 

5.1.2.

Benefits When Participant Dies After Commencement of Payments


8

 

 

5.1.3.

Medium of Payments


8

 

 

5.1.4.

Cash-Out of Small Amounts


8

 

5.2.

Designation of Beneficiary


8

 

 

5.2.1.

 

Persons Eligible to Designate


8

 

 

5.2.2.

Form and Method of Designation


8

 

 

5.2.3.

No Effective Designation


8

 

 

5.2.4.

Successor Beneficiary


8

Article 6

CLAIMS AND REVIEW PROCEDURES


9

 

6.1.

Application for Benefits


9

 

6.2.

Claims and Review Procedures


9

 

 

6.2.1.

Initial Claim


9

 

 

6.2.2.

Notice of Initial Adverse Determination


9

 

 

6.2.3.

Request for Review


9

 

 

6.2.4.

Claim on Review


9

 

 

6.2.5.

Notice of Adverse Determination for Claim on Review


10

 

6.3.

Claims Rules


10

 

6.4.

Deadline to File Claim


11

 

6.5.

Exhaustion of Administrative Remedies


11

 

6.6.

Arbitration


11

 

6.7.

Deadline to File an Arbitration Action


11

 

6.8.

Knowledge of Fact by Participant Imputed to Beneficiary


11

 

6.9.

Deferral of Payment


11

Article 7

ADMINISTRATION


11

 

7.1

Administrator


11

 

 

7.1.1.

Delegation


11

 

 

7.1.2.

Automatic Removal


11

 

 

7.1.3.

Conflict of Interest


12

 

 

7.1.4.

Binding Effect


12

 

 

7.1.5.

Third-Party Service Providers


12

 

7.2.

Benefits Not Transferable


12

 

7.3.

Benefits Not Secured


12

 

7.4.

RLI’s Obligations


12

 

7.5.

Withholding Taxes


12

 

7.6.

Service of Process


12

 

7.7.

Limitation on Liability


12

Article 8

AMENDMENT AND TERMINATION


12

 

8.1.

Amendment


12

 

8.2.

Termination


12

Article 9

MISCELLANEOUS


13

 

9.1.

Effect on Other Plans


13

 

9.2.

Effect on Employment


13

 

9.3.

Disqualification


13

 

9.4.

Rules of Document construction


13

 

9.5.

References to Laws


13

 

9.6.

Choice of Law


13

 

9.7.

Binding Effect


13

 

 



 

ii

 

--------------------------------------------------------------------------------

 



RLI CORP. EXECUTIVES

DEFERRED COMPENSATION PLAN

 

ARTICLE 1

 

INTRODUCTION

 

1.1.Establishment.  RLI established the RLI Corp. Executives Deferred
Compensation Plan effective January 1, 2005. Prior to that date, RLI provided
similar deferred compensation opportunities to a select group of executives
under certain Prior Agreements. All obligations under the Prior Agreements
(including any predecessor arrangements) will be satisfied under the Prior
Agreements, rather than under this Plan. RLI hereby restates the Plan, effective
January 1, 2009, to comply with the requirements of the final regulations issued
under Section 409A of the Code (“Section 409A”) on April 10, 2007.

 

This restatement applies, to amounts deferred under the Plan on or after January
1, 2009 (the “Restatement Date”), and to the payment of all amounts deferred
under the Plan (whether such amounts were deferred before, on, or after the
Restatement Date) that have not yet been distributed as of the Restatement Date.
Except as set forth in Article 6, no amount deferred under the Plan is intended
to be “grandfathered” under Section 409A.

 

The amendment effective May 4, 2017, was to make clear how partial (or
fractional) shares are paid in a single or final payment.

 

The obligation of RLI to make payments under the Plan constitutes an unsecured
(but legally enforceable) promise of RLI to make such payments and no person,
including any Participant or Beneficiary, shall have any lien, prior claim or
other security interest in any property of RLI as a result of the Plan.

 

1.2.Purpose.  The purpose of the Plan is to attract and retain qualified
executives and to provide them with an opportunity to save on a pre-tax basis
and accumulate tax-deferred income to achieve their financial goals.

 

1.3.Definitions.  When the following terms are used herein with initial capital
letters, they shall have the following meanings:

 

1.3.1.Account  - the separate recordkeeping account (unfunded and unsecured)
maintained for each Participant in connection with the Participant’s
participation in the Plan.

 

1.3.2.Affiliate  - a business entity which is under a “common control” with RLI
or which is a member of an “affiliated service group” that includes RLI, as
those terms are defined in Code § 414(b), (c) and (m).

 

1.3.3.Base Salary – the Participant’s total salary and wages from all
Affiliates, including any amount that would be included in the definition of
Base Salary but for the individual’s election to defer some of such
Participant’s salary pursuant to the Plan or any other deferred compensation
plan established by an Affiliate; but excluding disability pay and any other
remuneration paid by Affiliates, such as overtime, incentive compensation, stock
options, distributions of compensation previously deferred, restricted stock,
allowances for expenses (including moving, travel expenses, and automobile
allowances), and fringe benefits whether payable in cash or in a form other than
cash. In the case of an individual in a plan sponsored by an Affiliate that is
described in Section 401(k), 125 or 132(f) of the Code, the term Base Salary
shall include any amount that would be included in the definition of Base Salary
but for the individual’s election to reduce such individual’s salary and have
the amount of the reduction contributed to or used to purchase benefits under
such plan.

 

1.3.4.Beneficiary - the person or persons designated as such under Sec. 5.2.

 

1.3.5.Board - the Board of Directors of RLI.

 

1.3.6.Chief Executive Officer - the Chief Executive Officer of RLI.

 

1.3.7.Code - the Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

1.3.8.Committee - the Executive Resources Committee of the Board.

 

1.3.9.Deferral Eligible Amounts -  with respect to a Participant for any period,
means the sum of such Participant’s Base Salary and Incentive Compensation for
such period.



 

1

 

--------------------------------------------------------------------------------

 



 

1.3.10.Employee - a common-law employee of RLI or an Affiliate (while it is an
Affiliate).

 

1.3.11.ERISA - the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

 

1.3.12.Incentive Compensation - the total remuneration of the Participant of the
Participant from all Affiliates under the various incentive compensation
programs maintained by Affiliates, including, but not limited to, amounts
received under the Market Value Potential (“MVP”) Executive Incentive Program
and the Underwriting Profit Program (“UPP”), but excluding any other type of
remuneration paid by Affiliates, such as Base Salary, overtime, stock options,
distributions of compensation previously deferred, restricted stock, allowances
for expenses, and fringe benefits. The Committee, from time to time, shall
designate those items of a Participant’s Compensation deemed to be Incentive
Compensation.

 

1.3.13.Participant – an eligible Employee who enrolls as a Participant in the
Plan under Sec. 2.3. An Employee who becomes a Participant shall remain a
Participant in the Plan until the earlier of the following:

 

(a)The complete payment of the Participant’s Account balance after the
Participant’s Termination of Employment; or

 

(b)The Participant’s death.

 

1.3.14.Performance-Based Compensation  – the Incentive Compensation of the
Participant for a period where the amount of, or entitlement to, the Incentive
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
12 consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by no later than 90 days of
the commencement period of service to which the criteria relate, provided that
the outcome is substantially uncertain at the time the criteria are established.
Performance-Based Compensation may include payment based on performance criteria
that are not approved by the Board or the Compensation Committee of the Board or
by the stockholders of the Company. Performance-Based Compensation does not
include any amount or portion of any amount that will be paid either regardless
of performance, or based upon a level of performance that is substantially
certain to be met at the time the criteria are established.

 

1.3.15.Plan - the unfunded deferred compensation plan that is set forth in this
document, as the same may be amended from time to time. The name of the Plan is
the “RLI Corp. Executives Deferred Compensation Plan.”

 

1.3.16.Prior Agreement - an individual agreement entered into by an Employee and
RLI to provide deferred compensation opportunities to the Employee.

 

1.3.17.RLI - RLI Corp. and any Successor Corporation.

 

1.3.18.RLI Stock  - the common stock of RLI.

 

1.3.19.Specified Employee - means an employee of an Affiliate who is subject to
the six-month delay rule described in Section 409A(2)(B)(i) of the Code. RLI
shall establish a written policy for identifying Specified Employees in a manner
consistent with Section 409A, which policy may be amended by RLI from time to
time as permitted by Section 409A.

 

1.3.20.Successor Corporation - any entity that succeeds to the business of RLI
through merger, consolidation, acquisition of all or substantially all of its
assets, or any other means and which elects before or within a reasonable time
after such succession, by appropriate action evidenced in writing, to continue
the Plan.

 

1.3.21.Termination of Employment -  with respect to a Participant, means the
Participant’s separation from service with all Affiliates, within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the regulations under such section.
Solely for this purpose, a Participant who is an eligible Employee will be
considered to have a Termination of Employment when the Participant dies,
retires, or otherwise has a termination of employment with all Affiliates. The
employment relationship is treated as continuing intact while the Participant is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with an Affiliate under an applicable
statute or by contract. For purposes hereof, a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the

 

2

 

--------------------------------------------------------------------------------

 



Participant will return to perform services for an Affiliate. If the period of
leave exceeds six months and the individual does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to last for a continuous period of not less than six months, where such
impairment causes the employee to be unable to perform the duties of such
employee’s position of employment or any substantially similar position of
employment, RLI may substitute a 29-month period of absence for such six-month
period.

 

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Affiliate and the Participant
reasonably anticipated that no further services will be performed after a
certain date or that the level of bona fide services the Participant will
perform after such date will permanently decrease to no more than 49 percent of
the average level of bona fide services performed over the immediately preceding
36-month period (or the full period of services if the Participant has been
providing services for less than 36 months).

 

Notwithstanding anything in Section 1.3.2 to the contrary, in determining
whether a Participant has had a Termination of Employment with an Affiliate, an
entity’s status as an “Affiliate” shall be determined substituting “50 percent”
for “80 percent” each place it appears in Section 1563(a)(1),(2), and (3) and in
Treasury Regulation Section 1.414(c)-2.

 

RLI shall have discretion to determine whether a Participant has experienced a
Termination of Employment in connection with an asset sale transaction entered
into by RLI or an Affiliate, provided that such determination conforms to the
requirements of Section 409A and the regulations and other guidance issued under
such section, in which case RLI’s determination shall be binding on the
Participant.

 

1.3.22.Vested – non-forfeitable.

 

1.3.23.Year - the calendar year.

 

1.4.“Top-Hat” Plan.  The Plan is intended to be a “top-hat” plan – that is, an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated individuals
within the meaning of ERISA §§ 201(2), 301(a)(3) and 401(a)(1), which is exempt
from Parts 2, 3 and 4 of Title I of ERISA. The Plan also is a nonqualified
deferred compensation plan subject to Code § 409A. To the extent any provision
of the Plan does not satisfy the requirements contained in Code § 409A or in any
regulations or other guidance issued by the Treasury Department under Code §
409A, such provision will be applied in a manner consistent with such
requirements, regulations or guidance, notwithstanding any contrary provision of
the Plan or any inconsistent election made by a Participant.

 

ARTICLE 2

 

PARTICIPATION

 

2.1.Eligibility and Selection.  The following Employees shall be eligible to
enroll as Participants in the Plan:

(a)Employees with the titles:  Chairman of the Board, Chief Executive Officer,
President and Senior Vice President; and

 

(b)Such other Employees as the Committee, in its sole discretion, shall
determine from time to time, provided that each such Employee must;

 

(1)



Have the title of Vice President or above, and

 

(2)



Be expected to have compensation in excess of the Code § 401(a)(17) limit in the
Participant’s initial Year of eligibility.

 

2.2.Notification.  RLI shall provide each eligible Employee with (i) written
notification of the Employee’s eligibility to participate in the Plan, and
(ii) either copy of the Plan or written notification that such a copy is
available upon request.

 

2.3.Enrollment.  An eligible Employee will be allowed to enroll in the Plan
during the thirty (30) day period coinciding with and following the date the
Employee is notified of the Employee’s eligibility to participate in accordance
with Sec. 2.2. Such an enrollment will be effective as of the date it is made.
Thereafter, an eligible Employee may elect to enroll for a Year during the
enrollment period established by RLI for such Year, which enrollment period will
be a period of not less than thirty (30) days that ends not later than the last
day of the prior Year. Enrollment must be made in such manner and in accordance

 

3

 

--------------------------------------------------------------------------------

 



with such rules as may be prescribed for this purpose by RLI (including by means
of a voice response or other electronic system under circumstances authorized by
RLI).

 

2.4.Elective Deferrals.

 

2.4.1.Elections.  A Participant may elect to reduce Deferral Eligible Amounts by
any dollar amount or whole percent, but not more than one-hundred percent
(100%). A separate reduction amount or percentage may apply to base compensation
and to bonuses. An election must be made in such manner and in accordance with
such rules as may be prescribed for this purpose by RLI (including by means of a
voice response or other electronic system under circumstances authorized by
RLI). An election must be made as part of the enrollment described in Sec. 2.3.

 

2.4.2.Elections Relate to Services Performed After the Election and Are
Irrevocable.  An election will apply to all Deferral Eligible Amounts
attributable to services performed in a given Year, regardless of when such
Deferral Eligible Amounts would otherwise be payable to the Participant (for
example, an election to defer a bonus attributable to services performed in a
given Year but payable in the next Year, must be made as part of the enrollment
election made prior to the Year in which the services are performed). However,
an election will only be effective to defer Deferral Eligible Amounts earned
after the election is made, and not before. For example, an election made in
connection with a mid-year enrollment under Sec. 2.3 will only be effective for
Deferral Eligible Amounts attributable to services performed on and after the
effective date of the enrollment as provided in Sec. 2.3. An election will apply
solely with respect to the given Year – that is, an election will not
automatically be carried over and applied to the next Year.

 

Notwithstanding the foregoing, elections for Incentive Compensation that is
Performance-Based Compensation must be completed and submitted to the Company
not later than six months before the end of the performance period for the
Incentive Compensation; provided, however, that in order for such an election to
be valid, the a Participant must perform services continuously from the
beginning of the performance period (or the date the performance criteria are
established, if later) through the date the election is entered into, and
provided further, that in no event may an election be effective to defer
Incentive Compensation after the Incentive Compensation has become reasonably
ascertainable. For purposes hereof, if Incentive Compensation is a specific or
calculable amount, the Incentive Compensation is readily ascertainable if and
when the amount is first substantially certain to be paid. If Incentive
Compensation is not a specific or calculable amount, the Incentive Compensation,
or any portion thereof, is readily ascertainable when the amount is both
calculable and substantially certain to be paid. Accordingly, in general, any
minimum amount that is both calculable and substantially certain to be paid will
be treated as readily ascertainable.

 

In general, an election shall become irrevocable as of the last day of the
enrollment period applicable to it. However, if a Participant incurs an
“unforeseeable emergency,” as defined in Section 4.7(h), or becomes entitled to
receive a hardship distribution pursuant to Treas. Reg. Sec. 1.401(k)-1(d)(3)
after the election otherwise becomes irrevocable, the election shall be
cancelled as of the date on which the Participant is determined to have incurred
the unforeseeable emergency or becomes eligible to receive the hardship
distribution and no further deferrals will be made under it. In addition, if a
Participant becomes “disabled” (as defined below), RLI may, in its discretion,
cancel the Participant’s election then in effect, provided that such
cancellation is made no later than end of the Plan Year, or if later, the 15th
day of the third month following the date on which the Participant becomes
disabled, and provided further that RLI does not allow the Participant a direct
or indirect election regarding the cancellation. For purposes of the preceding
sentence, “disability” means any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties
required by the Participant’s position or any substantially similar position,
where such impairment can be expected to result in death or can be expected to
last for a continuous period of not less than six months.

 

2.4.3.Limits.  RLI may, in its sole discretion, limit the minimum or maximum
amount of deferrals that are allowed under the Plan by any Participant or any
group of Participants, provided that such limit is established prior to the
beginning of the Year or prior to enrollment of the affected Participant.

 

ARTICLE 3

 

ACCOUNTS

 

3.1.Accounts.  RLI shall establish and maintain a separate Account for each
Participant. The Account shall be for recordkeeping purposes only and shall not
represent a trust fund or other segregation of assets for the benefit of the
Participant. The balance of each Participant’s Account will be maintained in
full and fractional shares of RLI Stock.

 



 

4

 

--------------------------------------------------------------------------------

 



3.2.Credits to Accounts.  Each Participant’s Account shall be credited from time
to time as provided in this section.

 

3.2.1.Elective Deferrals.  Each Deferral Eligible Amount which the Participant
has elected to defer under the Plan shall be credited to the Participant’s
Account on, or as soon as administratively practicable after, the date it would
otherwise be paid to the Participant. The cash amount shall be converted to RLI
Stock credits, equal to the number of full and fractional shares that could be
purchased with such amount on, or as soon as administratively feasible after,
the date such amount is credited to the Participant’s Account.

 

3.2.2.Dividends and Other Adjustments.  The Participant’s Account shall be
credited with additional RLI Stock credits, equal to the number of full and
fractional shares of RLI Stock that could be purchased with any cash dividends
which would be payable on the RLI Stock credited to the Participant’s Account.
For this purposes, the share price on, or as soon as administratively
practicable after, the date the dividend is paid will be used. The Account also
will be adjusted for any stock split, redemption or similar event, in a manner
determined to be reasonable by RLI.

 

3.3.Charges to Accounts.  As of the date any Plan benefit measured by the
Account is paid to the Participant or the Participant’s Beneficiary, the Account
shall be charged with the amount of such benefit payment.

 

ARTICLE 4

 

BENEFITS

 

4.1.Vesting.   The Participant’s Account shall be fully (100%) Vested.

 

4.2.Payment of Plan Benefits on Termination of Employment - General Rule.  If
the Participant has an Account balance at Termination of Employment, RLI shall
pay that balance to the Participant in five (5) annual installments, as follows:

 

(a)



Time.  The first installment shall be paid on the January 1 following the Year
in which the Participant’s Termination of Employment occurs. The remaining
installments shall be paid on each subsequent January 1.

 

(b)



Amount.  The amount of each installment shall be determined using a “fractional”
method – by multiplying the Participant’s Account balance immediately before the
installment payment date by a fraction, the numerator of which is one and the
denominator of which is the number of installments remaining (including the
installment in question). The result shall be rounded down to the next lower
full share of RLI Stock, except for the final installment, which shall
distribute the final shares and pay cash in lieu of any partial share.

 

4.3.Changing Payment Elections.

 

4.3.1.General Rule.  A Participant may elect to change the number of annual
installments the Participant receives under the Plan to ten (10) or fifteen (15)
installments, subject to the rules below. Any such election must be made in such
manner and in accordance with such rules as may be prescribed for this purpose
by RLI (including by means of a voice response or other electronic system under
circumstances authorized by RLI). The installments shall commence on the date
specified in Sec. 4.2(a), unless otherwise postponed by this Article 4, and the
amount of each installment shall be determined under the fractional method
described in Sec. 4.2(b).

 

4.3.2.Election upon Initial Plan Enrollment.  An election to extend the number
of installments may be made as part of the Participant’s initial enrollment in
the Plan, as described in Sec. 2.3.

 

4.3.3.Subsequent Election.  If a Participant did not elect to extend the number
of installments upon initial enrollment, or if the Participant wants to further
change the number of installments after becoming a Participant, such individual
may elect to change the number of installments in accordance with the following
rules:

 

(a)The election must be received by RLI in writing and in proper form and must
not take effect for at least 12 months from the date on which it is submitted to
RLI;

 

(b)The election must be submitted to RLI at least 12 months prior to the
specified date of distribution; and

 

(c)The commencement of installments must be delayed at least five (5) years from
the date payments would otherwise commence without this subsequent election.

 



 

5

 

--------------------------------------------------------------------------------

 



4.4.Special Rules. 

 

4.4.1.Specified Employee Exception.  If a Participant is a Specified Employee,
the Participant’s initial installment (or lump-sum payment, if applicable) shall
be delayed to the later of the January 1 following the Year in which the
Participant’s Termination of Employment occurs or the first day of the seventh
month following the Participant’s Termination of Employment. This delay shall
not apply in the event of the Participant’s death. Any remaining annual
installments shall be paid as described in Sec. 4.2(a) and Sec. 5.1.

 

4.4.2.Cash-Out of Small Amounts.  Any contrary provision or election
notwithstanding, if the Participant’s Account balance is less than one hundred
thousand dollars ($100,000) as of the date installments are to commence, the
Account shall be paid to the Participant in a single lump-sum, as full
settlement of all benefits due under the Plan; provided that, for purposes of
applying the one hundred thousand dollar ($100,000) cash-out limit, all
nonqualified deferred compensation amounts payable to the Participant by RLI and
its Affiliates shall be aggregated if and to the extent required under Code
§ 409A or any regulations or other guidance issued by the Treasury Department
thereunder.

 

4.5.Medium of Payments.    All payments to a Participant shall be made in shares
of RLI Stock, except for a cash payment in lieu of a partial share as may be
necessary:  in the final payment as provided in Section 4.2(b); or in a single
payment as provided in Sections 4.4.2 and 5.1.4. Unless the shares have been
registered under the Securities Act of 1933 (the “Act”), are otherwise exempt
from the registration requirements of the Act, are the subject of a favorable no
action letter issued by the Securities and Exchange Commission, or are the
subject of an opinion of counsel acceptable to RLI to the effect that such
shares are exempt from the registration requirements of the Act, the
certificates representing such shares shall contain a legend precluding the
transfer of such shares except in accordance with the provisions of Rule 144 of
the Act, as the same may be amended from time to time.

 

4.6.Delay in Distributions.  A payment under the Plan may be delayed by RLI
under any of the following circumstances so long as all payments to similarly
situated Participants are treated on a reasonably consistent basis:

 

(a)



RLI reasonably anticipates that if such payment were made as scheduled, RLI’s
deduction with respect to such payment would not be permitted under Section
162(m) of the Code, provided that the payment is made either during the first
Plan Year in which RLI reasonably anticipates, or should reasonably anticipate,
that if the payment is made during such year, the deduction of such payment will
not be barred by application of Section 162(m) or during the period beginning
with the date of the Participant’s Termination of Employment and ending on the
later of the last day of RLI’s fiscal year in which the Participant has a
Termination of Employment or the 15th day of the third month following the
Termination of Employment.

 

(b)



RLI reasonably anticipates that the making of the payment will violate Federal
securities laws or other applicable law, provided that the payment is made at
the earliest date at which RLI reasonably anticipates that the making of the
payment will not cause such violation.

 

(c)Upon such other events as determined by RLI and according to such terms as
are consistent with Section 409A or are prescribed by the Commissioner of
Internal Revenue.

 

4.7Acceleration of Distributions.  RLI may, in its discretion, distribute all or
a portion of a Participant’s Accounts at an earlier time and in a different form
than specified as otherwise provided in this Article 4, under the circumstances
described below:

 

(a)



As may be necessary to fulfill a Domestic Relations Order. Distributions
pursuant to a Domestic Relations Order shall be made according to administrative
procedures established by RLI.

 

(b)



To the extent reasonably necessary to avoid the violation of ethics laws or
conflict of interest laws pursuant to Section 1.409A-3(j)(ii) of the Treasury
regulations.

 

(c)



To pay FICA on amounts deferred under the Plan and the income tax resulting from
such payment.

 

(d)



To pay the amount required to be included in income as a result of the Plan’s
failure to comply with Section 409A.

 

(e)



If RLI determines, in its discretion, that it is advisable to liquidate the Plan
in connection with a termination of the Plan subject to the requirements of
Section 409A.



 

6

 

--------------------------------------------------------------------------------

 



 

(f)



As satisfaction of a debt of the Participant to an Affiliate, where such debt is
incurred in the ordinary course of the service relationship between the
Affiliate and the Participant, the entire amount of the reduction in any Plan
Year does not exceed $5,000, and the reduction is made at the same time and in
the same amount as the debt otherwise would have been due and collected from the
Participant.

 

(g)



To pay state, local or foreign tax obligations that may arise with respect to
amounts deferred under the Plan and the income tax resulting from such payment.

 

(h)



If the Participant has an unforeseeable emergency. For these purposes an
“unforeseeable emergency” is a severe financial hardship to the Participant,
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Beneficiary, or the Participant’s dependent (as defined in Section
152, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B) of the Code);
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. For example, the
imminent foreclosure of or eviction from the Participant’s primary residence may
constitute an unforeseeable emergency. In addition, the need to pay for medical
expenses, including non-refundable deductibles, as well as for the cost of
prescription drug medication, may constitute an unforeseeable emergency.
Finally, the need to pay for funeral expenses of a spouse, Beneficiary, or a
dependent (as defined in Section 152, without regard to 152(b)(1), (b)(2), and
(d)(1)(B) of the Code) may also constitute an unforeseeable emergency. Except as
otherwise provided in this paragraph (h), the purchase of a home and the payment
of college tuition are not unforeseeable emergencies. Whether a Participant is
faced with an unforeseeable emergency permitting a distribution under this
paragraph (h) is to be determined based on the relevant facts and circumstances
of each case, but, in any case a distribution on account of an unforeseeable
emergency may not be made to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of Elective
Deferrals.

Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution). A
determination of the amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available due to
cancellation of the Participant’s election as a result of this paragraph (h).

 

Notwithstanding anything in this Section 4.7 to the contrary, except for a
Participant’s election to request a distribution due to an unforeseeable
emergency under paragraph (h), above (which the Participant, in the
Participant’s discretion, may elect to make or not make), RLI shall not provide
the Participant with discretion or a direct or indirect election regarding
whether a payment is accelerated pursuant to this Section 4.7.

 

4.8When a Payment is Deemed to be Made.  Any payment that is due to be
distributed as of a particular date pursuant to the provisions of the Plan, will
be deemed to be distributed as of that date if it is distributed on such date or
a later date within the same calendar year, or, if later, by the 15th day of the
third calendar month following the date, and the Participant is not permitted,
directly or indirectly, to designate the calendar year of payment. Further, a
payment will be treated as made on a date if it is made no earlier than 30 days
before the date, and the Participant is not permitted, directly or indirectly,
to designate the calendar year of payment. For purposes of the foregoing, if the
payment is required to be made during a period of time, the specified date is
treated as the first day of the period of time.

 

 

ARTICLE 5

 

DEATH BENEFITS

 

5.1.Death Benefits.

 

5.1.1.Benefits When Participant Dies Before Commencement of Payments.  If the
Participant dies before installments commence, the Participant’s Account balance
shall be paid to the Participant’s Beneficiary as follows:

 



 

7

 

--------------------------------------------------------------------------------

 



(a)If the Participant has made a valid election under Sec. 4.4, payments shall
be made in ten (10) or fifteen (15) annual installments, as elected by the
Participant.

 

(b)Otherwise, payments shall be made in five (5) annual installments.

 

The first installment shall be paid on the January 1 following the Year in which
the Participant’s death occurs. The remaining installments shall be paid on each
subsequent January 1. The amount of each installment shall be determined using
the “fractional” method described in Sec. 4.2(b).

 

5.1.2.Benefits When Participant Dies After Commencement of Payments.  If the
Participant dies after installments commence and the Participant has an Account
balance at death, the remaining Account balance shall be paid to the
Participant’s Beneficiary in the same manner as if the Participant were still
living.

 

5.1.3.Medium of Payments.  All payments to a Beneficiary shall be made in shares
of RLI Stock, except for a cash payment in lieu of a partial share as may be
necessary in the final payment, subject to any legend precluding transfer that
is required under Sec. 4.6.

 

5.1.4.Cash-Out of Small Amounts.  Any contrary provision or election
notwithstanding, if the amount payable to the Beneficiary is less than one
hundred thousand dollars ($100,000) as of the date installments are to commence,
the benefit shall be paid to the Beneficiary in a single lump-sum, as full
settlement of all benefits due under the Plan, subject, however, to any
limitation on such cash-out under Code § 409A or any regulations or other
guidance issued by the Treasury Department thereunder.

 

5.2.Designation of Beneficiary.

 

5.2.1.Persons Eligible to Designate.  Any Participant may designate a
Beneficiary to receive any amount payable under the Plan as a result of the
Participant’s death, provided that the Beneficiary survives the Participant. The
Beneficiary may be one or more persons, natural or otherwise. By way of
illustration, but not by way of limitation, the Beneficiary may be an
individual, trustee, executor, or administrator. A Participant may also change
or revoke a designation previously made, without the consent of any Beneficiary
named therein.

 

5.2.2.Form and Method of Designation.  Any designation or a revocation of a
prior designation of Beneficiary shall be in writing on a form acceptable to RLI
and shall be filed with RLI. RLI and all other parties involved in making
payment to a Beneficiary may rely on the latest Beneficiary designation on file
with RLI at the time of payment or may make payment pursuant to Sec. 5.2.3 if an
effective designation is not on file, shall be fully protected in doing so, and
shall have no liability whatsoever to any person making claim for such payment
under a subsequently filed designation of Beneficiary or for any other reason.

 

Notwithstanding any provision of this Sec. 5.2 to the contrary, any Beneficiary
designation made under the Prior Agreements will continue in effect under this
Plan until modified by the Participant pursuant to this Sec. 5.2.

 

5.2.3.No Effective Designation.  If there is not on file with RLI an effective
designation of Beneficiary by a deceased Participant, the Beneficiary shall be
the person or persons surviving the Participant in the first of the following
classes in which there is a survivor, share and share alike:

 

(a)The Participant’s spouse. (A “spouse” is a person of the opposite sex to whom
the Participant is legally married, including a common-law spouse if the
marriage was entered into in a state that recognizes common-law marriages and
RLI has received acceptable proof and/or certification of common-law married
status.)

 

(b)The Participant’s then living descendants, per stirpes.

 

(c)The Participant’s estate.

 

Determination of the identity of the Beneficiary in each case shall be made by
RLI.

 

5.2.4.Successor Beneficiary.  If a Beneficiary who survives the Participant
subsequently dies before receiving the complete payment to which the Beneficiary
was entitled, the successor Beneficiary, determined in accordance with the
provisions of this section, shall be entitled to the payments remaining. The
successor Beneficiary shall be the person or persons surviving the Beneficiary
in the first of the following classes in which there is a survivor, share and
share alike:

 



 

8

 

--------------------------------------------------------------------------------

 



(a)The Participant’s spouse. (A “spouse” is a person of the opposite sex to whom
the Participant is legally married, including a common-law spouse if the
marriage was entered into in a state that recognizes common-law marriages and
RLI has received acceptable proof and/or certification of common-law married
status.)

 

(b)The Participant’s then living descendants, per stirpes.

 

(c)The Participant’s estate.

 

ARTICLE 6

 

CLAIMS AND REVIEW PROCEDURES

 

6.1.Application for Benefits.  Benefits shall be paid to Participants
automatically (without a written request) at the time and in the manner
specified in the Plan. Benefits shall be paid to a Beneficiary upon RLI’s
receipt of a written request for the benefits, including appropriate proof of
the Participant’s death and the Beneficiary’s identity and right to payment.
This written request shall be considered a claim for the purposes of this
article.

 

6.2.Claims and Review Procedures.  The claims and review procedures set forth in
this article shall be the mandatory claims and review procedures for the
resolution of disputes and disposition of claims filed under the Plan.

 

6.2.1.Initial Claim.  An individual may, subject to any applicable deadline,
file with the Committee a written claim for benefits under the Plan in a form
and manner prescribed by RLI.

 

(a)If the claim is denied in whole or in part, the Committee shall notify the
claimant of the adverse benefit determination within ninety (90) days after
receipt of the claim.

 

(b)The ninety (90) day period for making the claim determination may be extended
for ninety (90) days if the Committee determines that special circumstances
require an extension of time for determination of the claim, provided that the
Committee notifies the claimant, prior to the expiration of the initial ninety
(90) day period, of the special circumstances requiring an extension and the
date by which a claim determination is expected to be made.

 

6.2.2.Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

 

(a)The specific reasons for the adverse determination;

 

(b)References to the specific provisions of the Plan (or other applicable
document) on which the adverse determination is based;

 

(c)A description of any additional material or information necessary to perfect
the claim and an explanation of why such material or information is necessary;
and

 

(d)A description of the claims review procedures, including the time limits
applicable to such procedures.

 

6.2.3.Request for Review.  Within ninety (90) days after receipt of an initial
adverse benefit determination notice, the claimant may file with the Board a
written request for a review of the adverse determination and may, in connection
therewith submit written comments, documents, records and other information
relating to the claim benefits.  Any request for review of the initial adverse
determination not filed within ninety (90) days after receipt of the initial
adverse determination notice shall be untimely.

 

6.2.4.Claim on Review.  If the claim, upon review, is denied in whole or in
part, the Board shall notify the claimant of the adverse benefit determination
within sixty (60) days after receipt of such a request for review.

 

(a)The sixty (60) day period for deciding the claim on review may be extended
for sixty (60) days if the Board determines that special circumstances require
an extension of time for determination of the claim, provided that the Board
notifies the claimant, prior to the expiration of the initial sixty (60) day
period, of the special circumstances requiring an extension and the date by
which a claim determination is expected to be made.

 



 

9

 

--------------------------------------------------------------------------------

 



(b)In the event that the time period is extended due to a claimant’s failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.

 

(c)The Board's review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

6.2.5.Notice of Adverse Determination for Claim on Review.  A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

 

(a)The specific reasons for the denial;

 

(b)References to the specific provisions of the Plan (or other applicable
document) on which the adverse determination is based; and

 

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits.

 

6.3.Claims Rules. 

 

(a)No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the established claims
and review procedures. RLI may require that any claim for benefits and any
request for a review of a denied claim be filed on forms to be furnished by RLI
upon request.

 

(b)All decisions on claims and on requests for a review of denied claims shall
be made by RLI.

 

(c)Claimants may be represented by a lawyer or other representative at their own
expense, but RLI reserves the right to (i) require the claimant to furnish
written authorization and (ii) establish reasonable procedures for determining
whether an individual has been authorized to act on behalf of a claimant. A
claimant’s representative shall be entitled to copies of all notices given to
the claimant.

 

(d)The decision of RLI on a claim and on a request for a review of a denied
claim may be provided to the claimant in electronic form instead of in writing
at the discretion of RLI.

 

(e)In connection with the review of a denied claim, the claimant or the
claimant’s representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.

 

(f)The time period within which a benefit determination will be made shall begin
to run at the time a claim or request for review is filed in accordance with the
claims and review procedures, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.

 

(g)The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing Plan documents and, where appropriate, the Plan provisions have been
applied consistently with respect to similarly situated claimants.

 

(h)For the purpose of this article, a document, record, or other information
shall be considered “relevant” if such document, record, or other
information:  (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or (iii)
demonstrates compliance with the administration processes and safeguards
designed to ensure that the benefit claim determination was made in accordance
with governing Plan documents and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants.

 

(i)RLI may, in its discretion, rely on any applicable statute of limitation or
deadline as a basis for denial of any claim.

 



 

10

 

--------------------------------------------------------------------------------

 



6.4.Deadline to File Claim.  To be considered timely under the Plan’s claims and
review procedures, a claim must be filed with the Committee within one (1) year
after the claimant knew or reasonably should have known of the principal facts
upon which the claim is based.

 

6.5.Exhaustion of Administrative Remedies.  The exhaustion of the claims and
review procedures is mandatory for resolving every claim and dispute arising
under the Plan. As to such claims and disputes no claimant shall be permitted to
commence an arbitration action to recover Plan benefits or to enforce or clarify
rights under the Plan or under any provision of the law, whether or not
statutory, until the claims and review procedures set forth herein have been
exhausted in their entirety.

 

6.6.Arbitration.  Any claim, dispute or other matter in question of any kind
relating to the Plan which is not resolved by the claims and review procedures
shall be settled by arbitration in accordance with the Federal Arbitration Act 9
U.S.C. §1, et seq. Notice of demand for arbitration must be made in writing to
the opposing party within the time period specified in Sec. 6.7. In no event
will a demand for arbitration be made after the date when the applicable statute
of limitations would bar the institution of a legal or equitable proceeding
based on such claim, dispute or other matter in question. The decision of the
arbitrator(s) will be final and may be enforced in any court of competent
jurisdiction. The arbitrator(s) may award reasonable fees and expenses to the
prevailing party in any dispute hereunder and will award reasonable fees and
expenses in the event that the arbitrator(s) find that the losing party acted in
bad faith or with intent to harass, hinder or delay the prevailing party in the
exercise of its rights in connection with the matter under dispute. The
arbitration will take place in Peoria, Illinois, unless otherwise agreed by the
parties.

 

6.7.Deadline to File an Arbitration Action.  No arbitration action to recover
Plan benefits or to enforce or clarify rights under the Plan under or under any
provision of the law, whether or not statutory, may be brought by any claimant
on any matter pertaining to the Plan unless the action is commenced before the
earlier of:

 

(a)Thirty (30) months after the claimant knew or reasonably should have known of
the principal facts on which the claim is based, or

 

(b)Six (6) months after the claimant has exhausted the claims and review
procedures.

 

6.8.Knowledge of Fact by Participant Imputed to Beneficiary.  Knowledge of all
facts that a Participant knew or reasonably should have known shall be imputed
to every claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant for
the purpose of applying the previously specified periods.

 

6.9.Deferral of Payment.  If there is a dispute regarding a Plan benefit, RLI,
in its sole discretion, may defer payment of the benefit until the dispute has
been resolved.

 

ARTICLE 7

 

ADMINISTRATION

 

7.1.Administrator.  RLI shall be the administrator of the Plan. RLI shall
control and manage the administration and operation of the Plan and shall make
all decisions and determinations incident thereto. Except with respect to the
ordinary day-to-day administration of the Plan, action on behalf of RLI must be
taken by one of the following:

 

(a)The Board; or

 

(b)The Committee.

 

7.1.1.Delegation.  The ordinary day-to-day administration of the Plan may be
delegated by the Chief Executive Officer to an individual or a committee. Such
individual or committee shall have the authority to delegate or redelegate to
one or more persons, jointly or severally, such functions assigned to such
individual or committee as such individual or committee may from time to time
deem advisable.

 

7.1.2.Automatic Removal.  If any individual or committee member to whom
responsibility under the Plan is allocated is a director, officer or employee of
RLI when responsibility is so allocated, then such individual shall be
automatically removed as a member of a committee at the earliest time such
individual ceases to be a director, officer or employee of RLI. This removal
shall occur automatically and without any requirement for action by RLI or any
notice to the individual so removed.

 



 

11

 

--------------------------------------------------------------------------------

 



7.1.3.Conflict of Interest.  If any individual or committee member to whom
responsibility under the Plan is allocated is also a Participant or Beneficiary,
that individual or committee member shall have no authority as such member with
respect to any matter specifically affecting such individual’s interest
hereunder (as distinguished from the interests of all Participants and
Beneficiaries or a broad class of Participants and Beneficiaries), all such
authority being reserved exclusively to the other members to the exclusion of
such individual, and such Participant or Beneficiary shall act only in an
individual capacity in connection with any such matter.

 

7.1.4.Binding Effect.  The determination of the Board, the Committee or the
Chief Executive Officer in any matter within its authority shall be binding and
conclusive upon RLI and all persons having any right or benefit under the Plan.

 

7.1.5.Third-Party Service Providers.  RLI may from time to time appoint or
contract with an administrator, record keeper or other third-party service
provider for the Plan. Any such administrator, record keeper or other
third-party service provider will serve in a nondiscretionary capacity and will
act in accordance with directions given and procedures established by RLI.

 

7.2.Benefits Not Transferable.  No Participant or Beneficiary shall have the
power to transmit, alienate, dispose of, pledge or encumber any benefit payable
under the Plan before its actual payment to the Participant or Beneficiary. Any
such effort by a Participant or Beneficiary to convey any interest in the Plan
shall not be given effect under the Plan. No benefit payable under the Plan
shall be subject to attachment, garnishment, execution following judgment or
other legal process before its actual payment to the Participant or Beneficiary.

 

7.3.Benefits Not Secured.  The rights of each Participant and Beneficiary shall
be solely those of an unsecured, general creditor of RLI.  No Participant or
Beneficiary shall have any lien, prior claim or other security interest in any
property of RLI.

 

7.4.RLI’s Obligations.  RLI shall provide the benefits under the Plan. RLI’s
obligation may be satisfied by distributions from a trust fund created and
maintained by RLI, in its sole discretion, for such purpose. However, the assets
of any such trust fund shall be subject to claims by the general creditors of
RLI in the event RLI is (i) unable to pay its debts as they become due, or (ii)
is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

 

7.5.Withholding Taxes.  RLI shall have the right to withhold (and transmit to
the proper taxing authority) such federal, state or local taxes, including (but
not limited to) FICA and FUTA taxes, as it may be required to withhold by
applicable laws. Such taxes may be withheld from any benefits due under the Plan
or from any other compensation to which the Participant is entitled from RLI and
its Affiliates.

 

7.6.Service of Process.  The Chief Executive Officer is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to the Plan in any legal proceeding, including arbitration, involving the Plan.

 

7.7.Limitation on Liability.  Neither RLI’s officers nor any member of its Board
nor any individual or committee to whom RLI delegates responsibility under the
Plan in any way secures or guarantees the payment of any benefit or amount which
may become due and payable hereunder to or with respect to any Participant. Each
Participant and other person entitled at any time to payments hereunder shall
look solely to the assets of RLI for such payments as an unsecured, general
creditor. After benefits have been paid to or with respect to a Participant and
such payment purports to cover in full the benefit hereunder, such former
Participant or other person(s), as the case may be, shall have no further right
or interest in the other assets of RLI in connection with the Plan. Neither RLI
nor any of its officers nor any member of its Board nor any individual or
committee to whom RLI delegates responsibility under the Plan shall be under any
liability or responsibility for failure to effect any of the objectives or
purposes of the Plan by reason of the insolvency of RLI.

 

ARTICLE 8

 

AMENDMENT AND TERMINATION

 

8.1.Amendment.  RLI reserves the power to amend the Plan either prospectively or
retroactively or both, in any respect, by action of its Board; provided that, no
amendment shall be effective to reduce or divest benefits payable with respect
to the Account of any Participant or Beneficiary without consent. No amendment
of the Plan shall be effective unless it is in writing and signed on behalf of
RLI by a person authorized to execute such writing. No oral representation
concerning the interpretation or effect of the Plan shall be effective to amend
the Plan.

 

8.2.Termination.  RLI reserves the right to terminate the Plan at any time by
action of its Board; provided that, the termination of the Plan shall not reduce
or divest benefits payable with respect to the Account of any Participant or
Beneficiary

 

12

 

--------------------------------------------------------------------------------

 



or negate the Participant’s or Beneficiary’s rights with respect to such
benefits. Any such termination will be done in accordance with the requirements
of Section 409A.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.1.Effect on Other Plans.  This Plan shall not alter, enlarge or diminish any
person’s rights or obligations under any other benefit plan maintained by RLI or
any Affiliate.

 

9.2.Effect on Employment.  Neither the terms of this Plan nor the benefits
hereunder nor the continuance thereof shall be a term of the employment of any
Employee. RLI shall not be obliged to continue the Plan. The terms of this Plan
shall not give any Employee the right to be retained in the service of RLI or
any Affiliate.

 

9.3.Disqualification.  Notwithstanding any other provision of the Plan or any
designation made under the Plan, any individual who feloniously and
intentionally kills a Participant shall be deemed for all purposes of the Plan
and all elections and designations made under the Plan to have died before such
Participant. A final judgment of conviction of felonious and intentional killing
is conclusive for this purpose. In the absence of a conviction of felonious and
intentional killing, RLI shall determine whether the killing was felonious and
intentional for this purpose.

 

9.4.Rules of Document Construction.  Whenever appropriate, words used herein in
the singular may be read in the plural, or words used herein in the plural may
be read in the singular; and the words “hereof,” “herein” or “hereunder” or
other similar compounds of the word “here” shall mean and refer to the entire
Plan and not to any particular article, section or paragraph of the Plan unless
the context clearly indicates to the contrary. The titles given to the various
articles and sections of the Plan are inserted for convenience of reference only
and are not part of the Plan, and they shall not be considered in determining
the purpose, meaning or intent of any provision hereof. Written notification
under the Plan shall include such other methods (for example, facsimile or
e-mail) as RLI, in its sole discretion, may authorize from time to time.

 

9.5.References to Laws. Any reference in the Plan to a statute shall be
considered also to mean and refer to the applicable regulations for that
statute. Any reference in the Plan to a statute or regulation shall be
considered also to mean and refer to any subsequent amendment or replacement of
that statute or regulation.

 

9.6.Choice of Law.     The Plan has been executed in the State of Illinois and
has been drawn in conformity to the laws of that state and shall, except to the
extent that federal law is controlling, be construed and enforced in accordance
with the laws of the State of Illinois (without regard to its conflict of law
principles).

 

9.7.Binding Effect.  The Plan shall be binding upon and inure to the benefit of
the successors and assigns of RLI, and the Beneficiaries, personal
representatives and heirs of the Participant.

 

IN WITNESS WHEREOF, RLI has cause the Plan to be executed by its duly authorized
officers as of the 4th day of May, 2017.

 

 

 

 

RLI Corp.

 

 

 

By: Jeffrey D. Fick

 

 

 

Its: Senior Vice President, Chief Legal Officer

 

 

 

And

 

 

 

By: Jean M. Stephenson

 

 

 

Its: Vice President, Corporate Secretary

 

 

 

13

 

--------------------------------------------------------------------------------